Case 0:20-cv-61071-WPD Document 32 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 20-61071-CIV-DIMITROULEAS

  JOHNNIE LEE,

         Plaintiff,

  v.

  ESA P PORTFOLIO OPERATING LESSEE, LLC, a Foreign
  Limited Liability Company d/b/a EXTENDED STAY AMERICA,

        Defendant.
  _____________________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATION;
                            DISMISSING COMPLAINT

         THIS CAUSE is before the Court upon the Report and Recommendation of Magistrate

  Judge Strauss [DE 31] (“Report”), dated March 18, 2021. The Court notes that no objections to

  the Report have been filed, and the time for filing such objections has passed. As no timely

  objections were filed, the Magistrate Judge’s factual findings in the Report are hereby adopted

  and deemed incorporated into this opinion. LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir.

  1988), cert. denied, 488 U.S. 958 (1988); RTC v. Hallmark Builders, Inc., 996 F.2d 1144, 1149

  (11th Cir. 1993).

         Although no timely objections were filed, the Court has conducted a de novo review of

  the Report and record and is otherwise fully advised in the premises. The Court agrees with the

  Magistrate Judge’s reasoning and conclusions. Based on Plaintiff’s conduct, it appears that

  dismissal is appropriate as lesser sanctions would be inadequate. The Court will not impose

  additional sanctions, however, given Plaintiff’s indigency.

         Accordingly, it is ORDERED AND ADJUDGED as follows:
Case 0:20-cv-61071-WPD Document 32 Entered on FLSD Docket 04/09/2021 Page 2 of 2




         1.      The Magistrate Judge’s Report [DE 31] is hereby ADOPTED and APPROVED;

         2.      Defendant’s Motion to Dismiss [DE 22] is GRANTED in part and DENIED in

                 part in accordance with this Order;

         3.      This case is DISMISSED with prejudice;

         4.      Defendant’s request for additional sanctions is DENIED.

         5.      The Clerk is directed to CLOSE this case and DENY AS MOOT any pending

                 motions.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 9th day of April, 2021.




  Copies furnished to:
  Magistrate Judge Strauss
  Counsel of record
